PER CURIAM.
Appellant in his second amended verified complaint alleged claims for legal malpractice, breach of fiduciary duty and civil conspiracy. He appeals from the trial court’s order of dismissal with prejudice. We affirm the trial court’s dismissal of these counts for failure to state causes of action. See Romans v. Warm Mineral Springs, Inc., 155 So.2d 183 (Fla. 2d DCA1963); Roger Lee, Inc. v. Trend Mills, Inc., 410 F.2d 928 (5th Cir.1969). However, based upon the trial court’s earlier order denying appellees’ motion to dismiss appellant’s *941amended verified complaint, we hold the trial court abused its discretion when it dismissed appellee’s second amended verified complaint with prejudice. Accordingly, we reverse the trial court’s order of dismissal with prejudice and remand this cause to the trial court with instructions to allow appellant leave to amend his complaint.
AFFIRMED IN PART, REVERSED IN PART and REMANDED with instructions consistent herewith.
GLICKSTEIN, C.J., and DELL and STONE, JJ., concur.